FILED
                            NOT FOR PUBLICATION                              JAN 26 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MORRIS L. MESTER,                                No. 14-56512

               Plaintiff-Appellant,              D.C. No. 3:13-cv-00064-H-NLS

 v.
                                                 MEMORANDUM*
DR. WALKER, C.M.E. at RJD; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Morris L. Mester, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and safety. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We may affirm on any ground supported by the record. Johnson

v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Mester failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his serious medical needs. See Toguchi, 391 F.3d at

1057-60 (a prison official acts with deliberate indifference only if he or she knows

of and disregards an excessive risk to the prisoner’s health; negligence and a mere

difference in medical opinion are insufficient to establish deliberate indifference).

      The district court did not abuse its discretion in denying Mester’s motions to

reopen discovery after the deadline set forth in the pretrial scheduling order

because Mester failed to demonstrate good cause. See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607, 609-10 (9th Cir. 1992) (setting forth standard

of review and “good cause” requirement to modify a scheduling order).

      The district court did not abuse its discretion in denying Mester’s request for

additional time to respond to defendants’ motion for summary judgment because

the district court granted two extensions of time, and Mester failed to demonstrate

good cause for any further extensions. See Ahanchian v. Xenon Pictures, Inc., 624
F.3d 1253, 1258-60 (9th Cir. 2010) (setting forth standard of review for denial of

extension of time and good cause requirement under Fed. R .Civ. P. 6(b)).


                                           2                                     14-56512
      To the extent Mester alleged that defendants were deliberately indifferent

regarding the placement of shower mats, dismissal of this claim was proper

because Mester failed to allege facts sufficient to show that defendants were

deliberately indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent only if he “knows of and

disregards an excessive risk to inmate . . . safety”).

      We reject as unsupported by the record Mester’s contentions that the district

court never responded to his motion to amend the judgment on the pleadings, was

biased toward him, and improperly screened out certain defendants.

      AFFIRMED.




                                           3                                     14-56512